The Attorney General of Texas
                                           September     9, ‘1989
MARK WHITE
Attorney General
                   James P. Iiury, Jr.                       Opinion No; ‘m-2 3 6
                   Criminal District Attorney
                   Qnlves~on County Courthouse               Re: Authority of a deputy sheriff
                   Galveston, Texas 77550                    to act as en independent contractor
                                                             in his off-duty hours to transport
                                                             funds from a mad district’s toll
                                                             bridge to the benk

                   Dear Mr. Hury:
                               .
                          You 3&e requested our opinion regardhg the authority of a deputy
                   sheriff to act ss an independent. contractor to collect and deposit funds
                   generated by a mad district’s toll bridge.
                          Galveston County Road District No. 1, created in 1957, Acts 1957, 55th
                   LegMature, chapter 66, at 152, operates the S.sn Luis Pass-Vacek Briae, a
                   toll facility. On Jsnuary 1,1980, the District entered into a written contract
                   with a Galveston County deputy sheriff to adleet the bridge tolls at
                   designated intervaJs and &liver such funds as directed.          The contract
                   specified that the deputy would “pmviQ personal automobile end own
                   personal time for this ser~ice.~ You first esk whether the Road District is a
                   subdivision of Galveston County. In Hill v. Sterrett, 252 S.W.2d 766, 769
                   (Tex. Civ. App. - DaRas 1352, writ rePd hr.e.), the court de&red:
                                   ‘A mad distriit is but a s&division of the county,
                               created for the purpoes of taxation within the district
                               fa county purposes, that is, the construction of
                               rods.     The affairs of the district are almost
                               exclusively conducted by the oommissioners’ court,
                               end for all practical purpcees it is a bmnch~ cr
                               &division of the county within its territorial limits.1
                   In our opinion, this rationale is applicable to Galveston County Road District
                   No. L It is therefore cur view that the Road District Is a s&division of
                   Galveston County.
                          Ycu also ask whether the deputy sheriff may be paMcompensation in
                   addition to -his regular salary for transport&road  district ftmds.- It-is clear
                   that a peace officer is not entitled to any compensation, other than fees and
                   salary, for perform& acts which it is his official duty to perform. Kesli
                   v. Morris, 9 S.W. 739, 740 (Tex. 1888); Crosby County Cattle -id!




                                                 p.    747
James P. Iiury, Jr. - Page Two     HN-236



McDermett 281 S.W. 292, 294 (Tex. Civ. App. - Amarillo l926, no writ). No statute,
however, &poaes lpon sheriffs cs their deputies the &ty of collecting and
transporting mad district funds. The commissioners court itself contends that the
deputy is not acting within the scope of his official duties when hs performs these
pick-ups. In addition, he performs these rta on his own time and with his own
nutomobile Finally, in Kasliw v. Morris, s.           the Supreme Court held that even
detective work which results in the spprehensmn of a burglar “is only incidental to the
official duty of the constable or sheriff,” and that, as n result, ha may accept 8 reward
from n private indivickml,~~.Since,cooecli_?g and transporting mnd district fmds is not a
duty required of him by law, cf. Attorney Gtierai Gpiiiion.0-773 U933x-we believe%+---      --   -
Road District may contractto         pay the deputy additional compensation for such
services. See Attorney General Opinion G5586 (19435 We note that City of Edinburg
v. Ellis, 59s.W. 2d 99 (Tex Comm’n. App. 1933)contains dictum stating that mrniclpal
contracts in which officers or employees of the city have a personal pecuniary interest
are void The opinion was not adopted by the Supreme Cwrt, and an examination of
the authorities cited by the court for this proposition indicates that the rule is
intended to apply where the public official or employee making the contract on behalf
of the governmental body is himself a beneficiary of the contract. That situation is
not present here since the deputy &es not have the power to make the contract on
behalf of the governmental body or influence the making of the contract. e 10 E.
McQuillin, Municipal Corporations, S29.98 nt.477-478 (3rd ed. l966Z Thus the pnnciple
discussed in City of Edinburg v. Ellis, slgra, does not apply in this case.’                     _

                                    SUMMARY
              Galveston County Road District No. 1 is a s&division of
           Galveston’ County.    The commissioners court of Galveston
           County may validly contract with a Qputy sheriff to collect
           and deposit ftmds generated by the Road District’s toll briclge.
                                                                      -




                                             MARK      WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General
Prepared ty Rick Gnpin
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
C. Robert Heath, Chairman
Walter Davis
Susan Garrison
Rick Gilpin



                                            p.   748